21-10529-shl   Doc 54-7   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit G
                                    Pg 1 of 5
21-10529-shl   Doc 54-7   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit G
                                    Pg 2 of 5
21-10529-shl   Doc 54-7   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit G
                                    Pg 3 of 5
21-10529-shl   Doc 54-7   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit G
                                    Pg 4 of 5
21-10529-shl   Doc 54-7   Filed 07/26/21 Entered 07/26/21 13:47:37   Exhibit G
                                    Pg 5 of 5
